DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on September 10, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-20 are withdrawn for being drawn to a nonelected invention. The restriction requirement is deemed proper and made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,868,886 Alston et al.
Regarding claim 1, Alston teaches a composite assembly (column 1, lines 5-8) comprising: 
a laminate 102 of fibre plies impregnated with a laminate matrix material (fiber reinforced laminate, column 4, lines 47-52); 
100 of fibre plies (column 5, lines 48-51) impregnated with a pad matrix material (column 3, lines 33-38, where the patch material is the same as the laminate material), 
wherein the pad is bonded to the laminate (column 4, lines 65-67); and 
a part comprising a body (ultrasonic horn) with protrusions 202 (pins) which extend from the body (column 4, lines 63-65) and penetrate at least some of the fibre plies of the pad (figure 6).
Regarding claim 2, Alston teaches that the pad is bonded to the laminate by a stepped lap joint or a scarf joint (column 4, lines 47-52).
Regarding claim 3, Alston teaches that the pad is embedded within the laminate (figure 6).
Regarding claim 4, Alston teaches that the pad comprises a stack of three or more layers; each layer comprises one or more of the pad plies; each layer has a different area; and the areas of the layers decrease monotonically from a base layer with the largest area to an apex layer with the smallest area (figure 6).
Regarding claim 7, Alston teaches that the pad is bonded to the laminate by a co-cured joint (column 4, lines 62-67).
Regarding claim 8, Alston teaches that the pad matrix material contacts the protrusions (figure 6) to form co-bonded joints which bond the pad to the protrusions (column 4, lines 62-67).
 
Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,868,886 Alston et al with evidence from US 3,856,605 Carpenter.

In the event Applicant does not accept that Carpenter provides evidence regarding a typical composition of ultrasonic horns, the claim is rejected under 103 as obvious over Alston in view of Carpenter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,868,886 Alston et al.
Regarding claim 9, Alston teaches a single unit, each unit comprising
a said pad of fibre plies impregnated with a pad matrix material, and 
a said part comprising a said body with protrusions extending from the body, wherein the protrusions penetrate at least some of the fibre plies of the pad; and the pad is bonded to the laminate. 
Alston does not teach a plurality of units. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781